DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Election/Restrictions
Applicant’s election without traverse of electing Group I claims (claims 1-9 and 16-19) in the reply filed on 12/15/2020 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.

	 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

In addition, the drawing figures fail to show “a first clocked comparator circuit configured to receive the logic state of at least a first input pulse of the input signal; a first pulse generator having an input coupled to the output of the integrator circuit and configured to receive a logic state and generate, together with the first clocked comparator, a first scaled spectrally-efficient pulse; a second clocked comparator circuit configured to receive the logic state of at least a second input pulse of the input signal; a second pulse generator having an input coupled 

Specification
The disclosure is objected to because of the following informalities: paragraphs 0014-0018 are objected to because the specification and drawing figures fails to disclose the features discussed under 35 U.S.C. 112(a) and drawing objection sections. See 35 U.S.C. 112(a) and drawing objection sections.  
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  claim 1, “the pulse generator generates a scaled SEDL pulse for each input signal SEDL pulse” was claimed. It 
Claims 2-9 are objected to based on the dependency from claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a clocked comparator circuit coupled to the integrator circuit and configured to receive the logic state of each SEDL pulse and in response thereto, to provide a clocked comparator circuit signal at an output thereof; a pulse generator having a first input coupled to an output of the integrator circuit and a second input coupled to an output of the clocked comparator circuit, wherein, in response to receiving a logic state and a clocked 
Claims 2-9 are rejected based on the dependency from claim 1.
Similarly, Claim 16 recites “a first clocked comparator circuit configured to receive the logic state of at least a first input pulse of the input signal; a first pulse generator having an input coupled to the output of the integrator circuit and configured to receive a logic state and generate, together with the first clocked comparator, a first scaled spectrally-efficient pulse; a 
Claims 17-20 are rejected based on the dependency from claim 16.
Further clarification/explanation is required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK C CHEN/Primary Examiner, Art Unit 2842